                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



ROY NAVOLYNSKI,                                     CV 20–158–M–DLC

                     Plaintiff,

vs.                                                       ORDER

MERRICK GARLAND, and AUSTIN
KNUDSEN,

                      Defendants.

      Plaintiff Roy Navolynski, having failed to respond to the Court’s show cause

order as to why his case should not be dismissed for failing to serve Defendants,

      IT IS ORDERED that this case is DISMISSED without prejudice.

      DATED this 30th day of June, 2021.




                                        -1-
